DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 2022/07/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,633,614 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 25, 27-34, and 39-42 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search and examination, the only remaining double patenting rejection of the record (2022/04/20) is now overcome in view of the approved submitted terminal disclaimer.  The prior arts of record do not teach the instantly claimed composition which is the reason of allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza  Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/07/27

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767